DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections
Specification
The specification is objected to due to the following:
The specification must include a description of each figure. The sole descriptions that applicant has provided is not sufficient to explain each view submitted in the reproduction disclosure. The descriptions of the figures are not required to be written in any particular format, however, they must describe the views of the reproductions clearly and accurately. See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. For this reason, the description that reads:
[1. Electric chopper]
must be amended to include independent descriptions for Figures 1.1 - 1.8. The following language and format is suggested:
--Fig. 1.1 is a bottom, front, right side perspective view of an Electric chopper showing the new design;
Fig. 1.2 is a front view thereof;
Fig. 1.3 is a right side view thereof;
Fig. 1.4 is a rear view thereof;
Fig. 1.5 is a top view thereof;
Fig. 1.6 is a bottom view thereof;
Fig. 1.7 is a top, front, left side perspective view thereof; and
Fig. 1.8 is a left side view thereof.--

Reproductions
The drawing disclosure is objected to because they contain inconsistencies, specifically:
There is an inconsistency between Fig. 1.2 and the rest of the drawing disclosure. The top of the chopper is shown with a rounded rectangular extruded portion that follows the curve of the lid, with the highest point of this portion being the center and the lower points being the ends. However, in Fig. 1.2 the rounded rectangular shape shows the higher center portion, but no indication of the lower, end portion “A”. See the line up below. Instead, it appears as if the rounded rectangular portion is shown as a cross section. Correction is required to make the reproductions consistent.

    PNG
    media_image1.png
    447
    1050
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    594
    1050
    media_image2.png
    Greyscale

	
Claim Rejections - 35 USC § 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling due to the following:
The appearance and shape or configuration of the design cannot be determined or understood due to an inadequate visual disclosure (MPEP § 1504.04):
The exact shape and appearance of the portions shown on the bottom of the electric chopper (see annotations below) cannot be determined based on the disclosure provided because applicant is claiming a three-dimensional article that is only shown in a single planar view. It cannot be determined, for example, whether or not there is depth and three-dimensionality associated with various features on the article. Are the portions shown inside the elongated structures at “B” showing internal structure? If so, are they all coplanar? Are they showing different planes? Are they lines on a surface? Furthermore, Fig. 1.6 shows two black marks at “C” that aren’t shown in the other views. Are these lines on a surface? Are they a drafting error? The single planar view does not clearly distinguish between contours and planar surfaces nor does it explain the differences in depth between various features. 

    PNG
    media_image3.png
    686
    1050
    media_image3.png
    Greyscale

Because of the inadequate visual disclosure, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to make and use the design without the use of conjecture. This renders the claim indefinite and non-enabled.
	
Matter, such as environmental structure or portions of the “article”, which is shown in a reproduction but for which protection is not sought may be indicated by statement in the description and/or by means of dotted or broken lines or coloring in the reproduction. See 37 CFR 1.1026 and Hague Agreement Administrative Instruction 403.

Applicant may indicate that protection is not sought for those portions of the  reproductions which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112 above by amending the reproductions to color those portions or convert those portions to broken lines  and by amending the specification to include a statement that the portions of the article shown in broken lines form no part of the claimed design or a statement that the portions of the article shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).

Replacement Reproductions
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Conclusion
The claimed design is rejected under 35 U.S.C. § 112(a) and (b), as set forth above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant is reminded that any reply to this communication must be signed either by a patent
practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSINA L SMITH whose telephone number is (571)272-3137.  The examiner can normally be reached on Mon-Fri from 9-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan can be reached on 571-272-7979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/MESSINA L SMITH/Primary Examiner, Art Unit 2913